Citation Nr: 0704931	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  94-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to July 27, 1999, for 
a 100 percent disability evaluation for paranoid 
schizophrenia.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is the subject of a separate 
decision.)  


REPRESENTATION

Veteran represented by:	Barbara J. Cook - Private 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.

In December 2005, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for an earlier effective date 
for the grant of a 100 percent rating for schizophrenia with 
instructions that the RO to issue a statement of the case.  
This was accomplished in May 2006, and the veteran perfected 
his appeal with respect to his schizophrenia claim in June 
2006.  In its December 2005 remand, the Board also addressed 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD); however, as the PTSD 
claim had been adjudicated following a motion for 
reconsideration, it requires that a panel of three veterans 
law judges review it.  As such, the veteran's PTSD claim has 
been severed from this appeal, and will be addressed in a 
separate decision.  


FINDING OF FACT

The medical evidence shows that the veteran's schizophrenia 
was productive of total social and industrial inadaptability 
as of July 28, 1995.


CONCLUSION OF LAW

Criteria for an earlier effective date for the grant of a 100 
percent rating for schizophrenia were met as of July 28, 
1995.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9203 
(1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

With regard to effective dates for claims for increased 
disability ratings, applicable criteria provides that except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A review of the record reflects the veteran filed his initial 
claim for entitlement to service connection for schizophrenia 
in February 1993, and it was granted in January 2003 with a 
rating of 10 percent from the date of claim and a rating of 
100 percent beginning July 27, 1999.  The veteran then 
appealed the decision, seeking an earlier effective date for 
the assignment of the 100 percent rating. 

During the course of this appeal the regulations for rating 
schizophrenia were revised effective November 7, 1996.  61 
Fed. Reg. 52,700 (Oct. 8, 1996).  The revised criteria may 
only be applied as of their effective date.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Regardless, because the evidence, as 
discussed below, demonstrates that the veteran was entitled 
to a total disability rating prior to the date the new 
regulations became effective, it is unnecessary to discuss 
the revised regulations in this decision.

Under the regulations in effect at the time of the veteran's 
claim, a 100 percent schedular rating was assigned for 
paranoid schizophrenia where active psychotic manifestations 
were of such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, DC 9203 (effective prior 
to Nov. 7, 1996).

The evidence shows that while the veteran was impacted by his 
psychiatric disability throughout the course of his appeal, 
the manifestations of his disability did not reach the level 
necessary to warrant a 100 percent rating until July 1995. 

For example, at a VA examination in 1993, it was noted that 
the veteran had several close friends, including a friendship 
which had existed for 40 years.  The veteran indicated that 
he had several hobbies that kept him busy, and he liked to 
watch old movies.  The examiner opined that the veteran was 
moderately impaired by his psychiatric problems.

Treatment records from 1994 also fail to show that the 
veteran warranted a total disability rating as a result of 
his schizophrenia.  In May 1994, the veteran was described as 
calm, without psychotic preoccupation; his speech was 
coherent and pleasant and he talked about normal, everyday 
subjects.  In July 1994, the veteran's affect was flat, and 
he had a depressed mood; but he appeared to be largely 
concerned with the well-being of his elderly mother, who had 
fallen and fractured her hip.  In April 1995 the veteran was 
very nervous after discussing his time in Korea with a social 
worker, and he was noted to be taking Ambian and Zoloft, but 
the veteran denied having high levels of anxiety, suicidal or 
homicidal ideations, or any hallucinations/delusions.  

Nevertheless, the evidence obtained in July 1995 began to 
show that the veteran had become seriously affected by his 
psychiatric disorder.  On July 28, 1995, the veteran's doctor 
at the VA medical center indicated that after having treated 
the veteran for five months he was of the opinion that the 
veteran's symptomatology had severely affected his ability to 
maintain social relationships, as well as to obtain or 
maintain employment.  In a separate letter, the veteran's 
mother indicated in July 1995 that she had noticed the 
veteran limiting his interaction with people.  

The veteran underwent a VA examination in September 1995 
where it was noted that he had not had a steady job since a 
car accident in 1973.  The examiner administered several 
psychiatric tests and found that the veteran had evidence of 
reduced cognitive efficiency.  

While the symptoms of the veteran's schizophrenia were not as 
pronounced in 1995 as they were at the time of his 
hospitalization in July 1999, with resolution of reasonable 
doubt in the veteran's favor, the treatment records may be 
considered to show total social and industrial inadaptability 
from July 1995, with a VA physician concluding at that time 
the veteran's psychiatric disability produced severe 
impairment, affecting the veteran socially and industrially.  
Additionally, subsequent testing confirmed reduced capability 
on account of a psychiatric disability.  Accordingly, an 
effective date of July 28, 1995 is assigned for the grant of 
a 100 percent disability evaluation for paranoid 
schizophrenia.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2006.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran's representative indicated in a 
June 2006 letter that the veteran did not have any additional 
evidence to submit and did not want any additional letters 
regarding evidence that was deemed missing from the file.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed as to how effective dates are formulated.  As 
such, he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date of July 28, 1995, for a 100 percent 
disability evaluation for paranoid schizophrenia is granted.


________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


